COOLANT LEAK DIAGNOSIS



REASONS FOR ALLOWANCE

Claims 1 - 20 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of diagnosing a leak in a coolant system of an automobile, comprising the combination of:
calculating a short term leak rate which is the rate of coolant leakage over a first pre-determined length of time;
calculating a long term leak rate which is the rate of coolant leakage over a second pre-determined length of time, wherein the second pre-determined length of time is longer than the first predetermined length of time; and
identifying a coolant system leakage state based on a current coolant level within the coolant system, the short term leak rate, and the long term leak rate.

The Examiner notes that the phrase “in a coolant system of an automobile” in the preamble of the claim has been given patentable weight because the body of the claim references said coolant.

Claims 2 - 14 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 15 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of diagnosing a leak in a coolant system of an automobile, comprising, at least, the combination of:
calculating a short term leak rate which is the rate of coolant leakage over a first pre-determined length of time;
calculating a long term leak rate which is the rate of coolant leakage over a second pre-determined length of time, wherein the second pre-determined length of time is longer than the first predetermined length of time; and
identifying a coolant system leakage state based on a current coolant level within the coolant system, the short term leak rate, and the long term leak rate.

The Examiner notes that the phrase “in a coolant system of an automobile” in the preamble of the claim has been given patentable weight because the body of the claim references said coolant.

Claims 16 - 20 have been found to be allowable due to, at least, the claims’ dependency on claim 15.



CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. For further assistance or access to the automated information system, call 800-786-9199 or 571-272-1000.

/Eric S. McCall/Primary Examiner, Art Unit 2856